Case 1:19-cv-01173-DDD-JPM Document 10 Filed 10/28/19 Page 1 of 2 PageID #: 36



                         UNITED STATES DISTRICT COURT                               b
                         WESTERN DISTRICT OF LOUISIANA
                             ALEXANDRIA DIVISION

  KAYLA J. GILES,                            CIVIL ACTION NO. 1:19-CV-01173
  Plaintiff

  VERSUS                                     JUDGE DRELL

  DELTA DEFENSE, L.L.C., et al.,             MAGISTRATE JUDGE PEREZ-MONTES
  Defendants


                                MEMORANDUM ORDER

        Before the Court is a Complaint (Doc. 1) filed by Plaintiff Kayla J. Giles

 (“Giles”). Giles premises federal jurisdiction on diversity of citizenship. The named

 Defendants are Delta Defense, L.L.C. and United Specialty Insurance Company

 (Giles’s self-defense liability insurer).

        Because Giles failed to properly show the citizenships of Delta Defense, L.L.C.

 and United Specialty Insurance Company, this Court’s subject matter jurisdiction is

 not established. Giles was ordered to correctly show their citizenship (Doc. 4).

        In response to that Order (Doc. 6), Giles shows that United Specialty Insurance

 Company is a Delaware corporation. See 28 U.S.C. § 1332(c)(1). Giles asks for

 additional time in which to conduct limited discovery to: (1) determine the principal

 place of business of United Specialty Insurance Company; and (2) determine the

 identities and citizenship of every member of Delta Defense, L.L.C. (Doc. 6).

        IT IS ORDERED that Giles’ request for additional time (Doc. 6) is GRANTED.

 Giles has through December 6, 2019 to file her Jurisdictional Memorandum to

 properly show the citizenship of all parties.
Case 1:19-cv-01173-DDD-JPM Document 10 Filed 10/28/19 Page 2 of 2 PageID #: 37



       IT IS FURTHER ORDERED that Giles may conduct discovery at this time that

 is limited in scope to determining Defendants’ citizenship.

                                                                        28th
       THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this _____

 day of October 2019.

                                                     ______________________________
                                                     Joseph H.L. Perez-Montes
                                                     United States Magistrate Judge




                                           2
